Case: 1:19-cv-00292-MWM-MRM Doc #: 21 Filed: 07/08/20 Page: 1 of 16 PAGEID #: 804




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI


CHARLES R. CROSSTY,

                        Petitioner,              :   Case No. 1:19-cv-292

       - vs -                                        District Judge Matthew W. McFarland
                                                     Magistrate Judge Michael R. Merz

WARDEN,
 Mansfield Correctional Institution,

                                                 :
                        Respondent.


                        REPORT AND RECOMMENDATIONS


       This habeas corpus case, brought pro se by Petitioner Charles Crossty under 28 U.S.C.

§2254, is before the Court for decision on the merits. The relevant filings for consideration are

the Petition (ECF No. 1), the State Court Record (ECF Nos. 9 and 11), and Respondent’s Return

of Writ (ECF No. 10).

       On December 9, 2019, Magistrate Judge Stephanie Bowman, to whom the case was then

referred, granted Petitioner an extension of time to file a reply to twenty-one days after her Order

was served on Petitioner (ECF No. 13). Because her Order was served on Petitioner by mail, his

time to file a reply was extended another three days by Fed.R.Civ.P. 6 and therefore expired on

January 2, 2020. No reply was filed by the deadline nor has a reply since been tendered for filing.




                                                 1
Case: 1:19-cv-00292-MWM-MRM Doc #: 21 Filed: 07/08/20 Page: 2 of 16 PAGEID #: 805




Litigation History



        On March 8, 2016, Crossty was indicted on (1) six counts of trafficking in heroin in violation

of Ohio Revised Code § 2925.03, (2) three counts of trafficking in cocaine in violation of Ohio Revised

Code § 2925.03, (3) two counts of aggravated trafficking in drugs in violation of Ohio Revised Code

§ 2925.03 where the substance trafficked was fentanyl, a schedule II drug, and (4) one count of

engaging    in   a   pattern   of   corrupt   activity   in   violation   of   Ohio   Revised   Code   §

2923.32(A)(1)(Indictment, State Court Record, ECF No. 9, Ex. 1). The trafficking counts all carried

a specification that the offense had occurred within 1,000 feet of a juvenile. Id.

        The case was tried to the bench in November 2016 and Crossty was found guilty on all counts.

After merging some counts under Ohio Revised Code § 2941.25, the trial court sentenced Crossty to

twenty years and nine months imprisonment. Crossty appealed to the Twelfth District Court of

Appeals which affirmed the trial court. State v. Crossty, 2017-Ohio-8267 (Ohio App. 12th Dist. Oct.

23, 2017), appellate jurisdiction declined. Case No. 2017-1710 (Ohio S. Ct. Apr. 25, 2018)(unreported;

copy at State Court Record ECF No. 9, PageID 204).

        On March 19, 2018, Crossty filed a petition for post-conviction relief under Ohio Revised Code

§ 2953.21 which the trial court dismissed as untimely (State Court Record, ECF No. 9, Exs. 18 and

20). The Twelfth District affirmed the dismissal on the same basis. Id. at Ex. 24. After unsuccessfully

attempting a second post-conviction petition, Crossty filed his Petition in this Court April 15, 2019,

pleading the following grounds for relief:

                 Ground One: The evidence is insufficient to establish venue in
                 Clermont County beyond a reasonable doubt, in violation of the
                 Fourteenth Amendment of the United States Constitution.

                 Supporting Facts: The Clermont County Court of Common Pleas
                 did not have jurisdiction over Crossty where [there] is insufficient
                 evidence to prove that a crime was committed in Clermont County.


                                                    2
Case: 1:19-cv-00292-MWM-MRM Doc #: 21 Filed: 07/08/20 Page: 3 of 16 PAGEID #: 806




               Ground Two: The evidence was insufficient to sustain a conviction
               of the charge of O.R.C. 2923.32(A)(1), engaging in a pattern of
               criminal activity.

               Supporting Facts: The State failed to establish that Crossty
               engaged in a pattern of corrupt activity.

               Ground Three: Crossty was denied effective assistance of counsel
               in violation of the Sixth Amendment of the United States
               Constitution.

               Supporting Facts: trial counsel was ineffective for not properly
               cross-examining the State’s star witness about statements he made
               to trial counsel during a pretrial interview.

(Petition. ECF No. 1, PageID 10-11.)



                                           Analysis



Ground One: Insufficient Evidence to Establish Venue



       In his First Ground for Relief, Crossty argues the State presented insufficient evidence to

prove that his offenses were committed in Clermont County, Ohio. In defense, Respondent asserts

that venue is not an element of any of the crimes with which Crossty was charged and therefore

his claim is not cognizable in federal habeas corpus. Crossty has filed no reply.

       An allegation that a verdict was entered upon insufficient evidence states a claim under the

Due Process Clause of the Fourteenth Amendment to the United States Constitution. Jackson v.

Virginia, 443 U.S. 307 (1979); In re Winship, 397 U.S. 358 (1970); Johnson v. Coyle, 200 F.3d

987, 991 (6th Cir. 2000); Bagby v. Sowders, 894 F.2d 792, 794 (6th Cir. 1990)(en banc). In order

for a conviction to be constitutionally sound, every element of the crime must be proved beyond a

reasonable doubt. In re Winship, 397 U.S. at 364.

                                                3
Case: 1:19-cv-00292-MWM-MRM Doc #: 21 Filed: 07/08/20 Page: 4 of 16 PAGEID #: 807




               [T]he relevant question is whether, after viewing the evidence in the
               light most favorable to the prosecution, any rational trier of fact
               could have found the essential elements of the crime beyond a
               reasonable doubt . . . . This familiar standard gives full play to the
               responsibility of the trier of fact fairly to resolve conflicts in the
               testimony, to weigh the evidence and to draw reasonable inferences
               from basic facts to ultimate facts.

Jackson v. Virginia, 443 U.S. at 319; United States v. Paige, 470 F.3d 603, 608 (6th Cir. 2006);

United States v. Somerset, 2007 U.S. Dist. LEXIS 76699 (S.D. Ohio 2007).

       The proof beyond a reasonable doubt requirement applies to every element of a state crime.

Apprendi v. New Jersey, 530 U.S. 466 (2000), quoting Jones v. United States, 526 U.S. 227 (1999).

Respondent asserts that, as a matter of Ohio law, venue is not an element of any of the crimes with

which Crossty was charged (Return, ECF No. 10, PageID 354, citing State v. Jackson, 141 Ohio St.

3d 171, 198, 2014-Ohio-3707, ¶¶ 143-145 (citing State v. Draggo, 65 Ohio St.2d 88, 90 (1981); and

State v. Smith, 87 Ohio St.3d 424, 435 (2000); State v. Headley, 6 Ohio St.3d 475, 477 (1983)).

       In his Brief on appeal, Crossty admitted that “[v]enue is not a material element of any offense

charged.” (State Court Record, ECF No. 9, PageID 100.) That admission is in accord with the Ohio

law cited by Respondent. The Magistrate Judge therefore concludes Ground One does not state a claim

upon which relief can be granted in habeas corpus and should be dismissed



Ground Two: Insufficient Evidence to Prove a Pattern of Corrupt Activity



       In his Second Ground for Relief, Crossty claims the State offered insufficient evidence that he

engaged in a pattern of corrupt activity. Respondent asserts Crossty procedurally defaulted this claim

by not including it in his appeal to the Supreme Court of Ohio (Return, ECF No. 10, PageID 351).

Crossty has made no reply.

       The procedural default doctrine in habeas corpus is described by the Supreme Court as

                                                  4
Case: 1:19-cv-00292-MWM-MRM Doc #: 21 Filed: 07/08/20 Page: 5 of 16 PAGEID #: 808




follows:

               In all cases in which a state prisoner has defaulted his federal claims
               in state court pursuant to an adequate and independent state
               procedural rule, federal habeas review of the claims is barred unless
               the prisoner can demonstrate cause of the default and actual
               prejudice as a result of the alleged violation of federal law; or
               demonstrate that failure to consider the claims will result in a
               fundamental miscarriage of justice.

Coleman v. Thompson, 501 U.S. 722, 750 (1991); see also Simpson v. Jones, 238 F.3d 399, 406

(6th Cir. 2000). That is, a petitioner may not raise on federal habeas a federal constitutional rights

claim he could not raise in state court because of procedural default. Wainwright v. Sykes, 433 U.S.

72 (1977); Engle v. Isaac, 456 U.S. 107, 110 (1982). “Absent cause and prejudice, ‘a federal

habeas petitioner who fails to comply with a State’s rules of procedure waives his right to federal

habeas corpus review.’” Boyle v. Million, 201 F.3d 711, 716 (6th Cir. 2000), quoting Gravley v.

Mills, 87 F.3d 779, 784-85 (6th Cir. 1996); Murray v. Carrier, 477 U.S. 478, 485 (1986); Engle,

456 U.S. at 110; Wainwright, 433 U.S. at 87.

               [A] federal court may not review federal claims that were
               procedurally defaulted in state court—that is, claims that the state
               court denied based on an adequate and independent state procedural
               rule. E.g., Beard v. Kindler, 558 U.S. 53, 55, 130 S.Ct. 612, 175
               L.Ed.2d 417 (2009). This is an important “corollary” to the
               exhaustion requirement. Dretke v. Haley, 541 U.S. 386, 392, 124
               S.Ct. 1847, 158 L.Ed. d 659 (2004). “Just as in those cases in which
               a state prisoner fails to exhaust state remedies, a habeas petitioner
               who has failed to meet the State’s procedural requirements for
               presenting his federal claims has deprived the state courts of an
               opportunity to address” the merits of “those claims in the first
               instance.” Coleman [v. Thompson], 501 U.S. [722,] 731-732, 111
               S.Ct. 2546, 115 L.Ed.2d 640 [(1991)]. The procedural default
               doctrine thus advances the same comity, finality, and federalism
               interests advanced by the exhaustion doctrine. See McCleskey v.
               Zant, 499 U.S. 467, 493, 111 S.Ct. 1454, 113 L.Ed.2d 517 (1991).

Davila v. Davis, 137 S. Ct. 2058, 2064 (2017).




                                                  5
Case: 1:19-cv-00292-MWM-MRM Doc #: 21 Filed: 07/08/20 Page: 6 of 16 PAGEID #: 809




               "A claim may become procedurally defaulted in two ways."
               Williams v. Anderson, 460 F.3d 789, 806 (6th Cir. 2006). First, a
               claim is procedurally defaulted where state-court remedies have
               been exhausted within the meaning of § 2254, but where the last
               reasoned state-court judgment declines to reach the merits because
               of a petitioner's failure to comply with a state procedural rule. Id.
               Second, a claim is procedurally defaulted where the petitioner failed
               to exhaust state court remedies, and the remedies are no longer
               available at the time the federal petition is filed because of a state
               procedural rule. Id.

Lovins v. Parker, 712 F.3d 283, 295 (6th Cir. 2013).

       Upon examination of the State Court Record, the Magistrate Judge finds that, as Respondent

asserts, this constitutional claim was not included in Crossty’s appeal from the Twelfth District’s

decision. Crossty raised only one ground for relief in the Supreme Court of Ohio, the venue question

presented above in Ground One (Memorandum in Support of Jurisdiction, State Court Record, ECF

No. 9, Ex. 15). To fully exhaust a claim in order to obtain habeas review, a defendant must present it

to the highest state court with jurisdiction to hear the claim. O'Guinn v. Dutton, 88 F.3d 1409 (6th

Cir. 1996)(per curiam)(en banc).

       Because Crossty did not appeal on this claim to the Supreme Court of Ohio, he has

procedurally defaulted on the claim. That is to say, Ohio law allows only one appeal from the

decision of an intermediate appellate court to the Supreme Court of Ohio; an issue available at the

time of such an appeal but not raised cannot be resurrected in a later proceeding. Crossty has not

attempted to show excusing cause and prejudice for omission of this issue. Ground Two should

be dismissed as procedurally defaulted.

       In the alternative, Respondent asserts the Twelfth District’s decision on the merits of this

claim is neither contrary to nor and unreasonable application of relevant United States Supreme

Court precedent nor an unreasonable determination of the facts in light of the evidence in the state

court record, relying on 28 U.S.C. § 2254(d)(1) and (2).


                                                  6
Case: 1:19-cv-00292-MWM-MRM Doc #: 21 Filed: 07/08/20 Page: 7 of 16 PAGEID #: 810




       As noted above an allegation that a verdict was entered upon insufficient evidence states a

claim under the Due Process Clause of the Fourteenth Amendment to the United States

Constitution. Jackson v. Virginia, 443 U.S. 307 (1979). This rule was recognized in Ohio law at

State v. Jenks, 61 Ohio St. 3d 259 (1991). Of course, it is state law which determines the elements

of offenses; but once the state has adopted the elements, it must then prove each of them beyond a

reasonable doubt. In re Winship, supra. A sufficiency challenge should be assessed against the

elements of the crime, not against the elements set forth in an erroneous jury instruction.

Musacchio v. United States, 577 U.S. ___, 136 S. Ct. 709, 193 L. Ed. 2d 639 (2016).

       In cases such as Petitioner’s challenging the sufficiency of the evidence and filed after

enactment of the Antiterrorism and Effective Death Penalty Act of 1996 (Pub. L. No 104-132, 110

Stat. 1214)(the “AEDPA”), two levels of deference to state decisions are required:

               In an appeal from a denial of habeas relief, in which a petitioner
               challenges the constitutional sufficiency of the evidence used to
               convict him, we are thus bound by two layers of deference to groups
               who might view facts differently than we would. First, as in all
               sufficiency-of-the-evidence challenges, we must determine
               whether, viewing the trial testimony and exhibits in the light most
               favorable to the prosecution, any rational trier of fact could have
               found the essential elements of the crime beyond a reasonable doubt.
               See Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L.
               Ed. 2d 560 (1979). In doing so, we do not reweigh the evidence, re-
               evaluate the credibility of witnesses, or substitute our judgment for
               that of the jury. See United States v. Hilliard, 11 F.3d 618, 620 (6th
               Cir. 1993). Thus, even though we might have not voted to convict a
               defendant had we participated in jury deliberations, we must uphold
               the jury verdict if any rational trier of fact could have found the
               defendant guilty after resolving all disputes in favor of the
               prosecution. Second, even were we to conclude that a rational trier
               of fact could not have found a petitioner guilty beyond a reasonable
               doubt, on habeas review, we must still defer to the state appellate
               court's sufficiency determination as long as it is not unreasonable.
               See 28 U.S.C. § 2254(d)(2).

Brown v. Konteh, 567 F.3d 191, 205 (6th Cir. 2009). In a sufficiency of the evidence habeas corpus



                                                 7
Case: 1:19-cv-00292-MWM-MRM Doc #: 21 Filed: 07/08/20 Page: 8 of 16 PAGEID #: 811




case, deference should be given to the trier-of-fact's verdict under Jackson v. Virginia and then to

the appellate court's consideration of that verdict, as commanded by AEDPA. Tucker v. Palmer,

541 F.3d 652 (6th Cir. 2008); accord Davis v. Lafler, 658 F.3d 525, 531 (6th Cir. 2011)(en banc);

Parker v. Matthews, 567 U.S. 37, 43 (2012). Notably, “a court may sustain a conviction based

upon nothing more than circumstantial evidence.” Stewart v. Wolfenbarger, 595 F.3d 647, 656

(6th Cir. 2010).

               We have made clear that Jackson claims face a high bar in federal
               habeas proceedings because they are subject to two layers of judicial
               deference. First, on direct appeal, "it is the responsibility of the jury
               -- not the court -- to decide what conclusions should be drawn from
               evidence admitted at trial. A reviewing court may set aside the jury's
               verdict on the ground of insufficient evidence only if no rational trier
               of fact could have agreed with the jury." Cavazos v. Smith, 565 U.
               S. 1, ___, 132 S. Ct. 2, 181 L. Ed. 2d 311, 313 (2011) (per curiam).
               And second, on habeas review, "a federal court may not overturn a
               state court decision rejecting a sufficiency of the evidence challenge
               simply because the federal court disagrees with the state court. The
               federal court instead may do so only if the state court decision was
               'objectively unreasonable.'" Ibid. (quoting Renico v. Lett, 559 U. S.
               ___, ___, 130 S. Ct. 1855, 176 L. Ed. 2d 678 (2010)).

Coleman v. Johnson, 566 U.S. 650, 651, (2012)(per curiam); Parker v. Matthews, 567 U.S. 37, 43

(2012) (per curiam).

       The Twelfth District Court of Appeals considered this insufficiency claim on the merits

and held:

               [*P55] In his second assignment of error, appellant argues his
               conviction for engaging in a pattern of corrupt activity was not
               supported by sufficient evidence. Specifically, appellant argues the
               state failed to present evidence demonstrating he and his associates,
               such as Moore, Perkins, and Rivera, were in an enterprise that shared
               a "common purpose." He also contends the state failed to establish
               that "two or more charged acts occurred in furtherance of the
               enterprise." We find no merit to appellant's arguments.

                [*P56] Whether the evidence presented at trial is legally sufficient
               to sustain a verdict is a question of law.

                                                  8
Case: 1:19-cv-00292-MWM-MRM Doc #: 21 Filed: 07/08/20 Page: 9 of 16 PAGEID #: 812




             St.3d 380, 386, 1997-Ohio-52, 678 N.E.2d 541 (1997); State v.
             Grinstead, 194 Ohio App.3d 755, 2011-Ohio-3018, ¶ 10, 958
             N.E.2d 177 (12th Dist.). When reviewing the sufficiency of the
             evidence underlying a criminal conviction, an appellate court
             examines the evidence in order to determine whether such evidence,
             if believed, would convince the average mind of the defendant's
             guilt beyond a reasonable doubt. State v. Paul, 12th Dist. Fayette
             No. CA2011-10-026, 2012-Ohio-3205, ¶ 9. Therefore, "[t]he
             relevant inquiry is whether, after viewing the evidence in a light
             most favorable to the prosecution, any rational trier of fact could
             have found the essential elements of the crime proven beyond a
             reasonable doubt." State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d
             492 (1991), paragraph two of the syllabus.

              [*P57] Appellant was convicted of engaging in a pattern of corrupt
             activity in violation of R.C. 2923.32(A)(1), which provides that
             "[n]o person employed by, or associated with, any enterprise shall
             conduct or participate in, directly or indirectly, the affairs of the
             enterprise through a pattern of corrupt activity or the collection of
             an unlawful debt." An "enterprise" includes "any individual, sole
             proprietorship, partnership, limited partnership, corporation, trust,
             union, government agency, or other legal entity, or any organization,
             association, or group of persons associated in fact although not a
             legal entity." R.C. 2923.31(C). Further, an enterprise "includes illicit
             as well as licit enterprises." Id. A "pattern of corrupt activity" is
             defined as "two or more incidents of corrupt activity, whether or not
             there has been a conviction, that are related to the affairs of the same
             enterprise, are not isolated, and are not so closely related to each
             other and connected in time and place that they constitute a single
             event." R.C. 2923.31(E). As pertinent to this case, "corrupt activity"
             means "engaging in, attempting to engage in, conspiring to engage
             in, or soliciting, coercing, or intimidating another person to engage
             in" trafficking in drugs in violation of R.C. 2925.03. R.C.
             2923.31(I)(2)(c).

              [*P58] "When determining whether a group of people are
             associated-in-fact, a court will look to whether the group is a
             'continuing unit that functions with a common purpose.'" Baker,
             2013-Ohio-2398 at ¶ 19, quoting Boyle v. United States, 556 U.S.
             938, 948, 129 S.Ct. 2237, 173 L. Ed. 2d 1265 (2009). An
             association-in-fact enterprise must have three structural features: "a
             purpose, relationships among the associates, and longevity
             sufficient to permit the associates to pursue the enterprise's
             purpose." Id., citing Boyle at 946.




                                                9
Case: 1:19-cv-00292-MWM-MRM Doc #: 21 Filed: 07/08/20 Page: 10 of 16 PAGEID #: 813




              [*P59] The state presented evidence that, if believed, would have
             convinced a trier of fact beyond a reasonable doubt that appellant
             engaged in a pattern of corrupt activity when he engaged in multiple
             drug transactions in Clermont County and Hamilton County.
             Contrary to appellant's arguments, evidence was introduced
             demonstrating that he was in an associated-in-fact enterprise with a
             group of people that had a common purpose of selling drugs for
             profit and that he engaged in more than two incidents of drug
             trafficking in furtherance of this enterprise. Appellant sold or
             directed his associates, Moore and Rivera, to sell drugs for profit.
             On six occasions, from January 25 to February 29, 2016, appellant
             or one of his associates sold heroin, fentanyl, and cocaine to a
             confidential informant in exchange for more than $6,000. Two of
             the sales occurred at Perkins' apartment, an established "trap house."
             As Perkins explained, appellant and his associates, Moore and
             Rivera, used the apartment to sell drugs for about three or four
             months before appellant was arrested. Appellant personally sold
             drugs to Burress at the apartment on January 25, 2016. After setting
             up another sale with Burress over the phone, appellant had Rivera
             conduct the physical exchange of the drugs with Burress at the
             apartment on February 1, 2016. After these exchanges, Moore
             began selling drugs for appellant out of Perkins' apartment "all day
             long" for approximately two to three months. According to Moore,
             appellant provided her with a new supply of drugs "every day" and
             he dictated how much of the drugs were to be sold and for what
             price.

              [*P60] Moore also brought buyers to appellant to purchase drugs.
             Moore testified that on February 29, 2016, she picked up Burress
             and transported him to appellant's location so that Burress could
             purchase drugs. Burress gave appellant $2,800 in exchange for
             5.328 grams of cocaine and 8.754 grams of heroin and fentanyl.
             After appellant and Burress completed their transaction, she turned
             over $900 that she had made selling drugs for appellant. Appellant
             then gave Moore 7.789 grams of cocaine and 8.613 grams of heroin
             and fentanyl to sell for him.

              [*P61] Appellant's argument that Moore and Perkins did not have
             a "common purpose" in the sale of the drugs because they did not
             receive a "financial gain" for the sale of the drugs is without merit.
             Both Perkins and Moore testified they profited from the sale of
             appellant's drugs out of the "trap house." In exchange for allowing
             his apartment to be used as a "trap house," Perkins received drugs,
             items he needed from the store, and care for his apartment. Moore
             also received drugs in exchange for selling drugs for appellant. The
             fact that Perkins' and Moore's profits from selling drugs were

                                              10
Case: 1:19-cv-00292-MWM-MRM Doc #: 21 Filed: 07/08/20 Page: 11 of 16 PAGEID #: 814




                received in the form of goods (drugs) rather than money is
                immaterial.

                 [*P62] Accordingly, as the state introduced evidence
                demonstrating appellant was acting with others in an enterprise for
                the sale and distribution of illicit drugs in Clermont County and
                Hamilton County, we find that appellant's conviction for engaging
                in a pattern of corrupt activity was supported by sufficient evidence.
                See, e.g., Davis, 2017-Ohio-495 at ¶ 16-55. Appellant's second
                assignment of error is, therefore, overruled.

 State v. Crossty, 2017-Ohio-8267.

        In its decision the Twelfth District employed the correct federal standard from Jackson as

 it has been recognized in Ohio law in Thompkins and Jenks. Crossty has offered no showing that

 the decision does not accurately reflect the facts in evidence and that those facts are somehow

 insufficient to show his engagement in a pattern of corrupt activity as that crime is defined in Ohio

 law. Therefore Crossty’s Second Ground for Relief is without merit.




 Ground Three: Ineffective Assistance of Trial Counsel in Cross Examination



        In his Third Ground for Relief, Crossty claims he received ineffective assistance of trial

 counsel when his trial attorney did not effectively cross-examine “the State’s star witness [Burress]

 about statements he made to trial counsel during a pretrial interview.”

        The governing standard for ineffective assistance of counsel is found in Strickland v.

 Washington, 466 U.S. 668 (1984):

                A convicted defendant's claim that counsel's assistance was so
                defective as to require reversal of a conviction or death sentence has
                two components. First, the defendant must show that counsel's
                performance was deficient. This requires showing that counsel was
                not functioning as the "counsel" guaranteed the defendant by the

                                                  11
Case: 1:19-cv-00292-MWM-MRM Doc #: 21 Filed: 07/08/20 Page: 12 of 16 PAGEID #: 815




                Sixth Amendment. Second, the defendant must show that the
                deficient performance prejudiced the defense. This requires
                showing that counsel's errors were so serious as to deprive the
                defendant of a fair trial, a trial whose result is reliable. Unless a
                defendant makes both showings, it cannot be said that the conviction
                or death sentence resulted from a breakdown in the adversary
                process that renders the result unreliable.


 466 U.S. at 687. In other words, to establish ineffective assistance, a defendant must show both

 deficient performance and prejudice. Berghuis v. Thompkins, 560 U.S. 370, 389 (2010), citing

 Knowles v. Mirzayance, 556 U.S.111 (2009).

        With respect to the first prong of the Strickland test, the Supreme Court has commanded:

                Judicial scrutiny of counsel's performance must be highly
                deferential. . . . A fair assessment of attorney performance requires
                that every effort be made to eliminate the distorting effects of
                hindsight, to reconstruct the circumstances of counsel’s challenged
                conduct, and to evaluate the conduct from counsel’s perspective at
                the time. Because of the difficulties inherent in making the
                evaluation, a court must indulge a strong presumption that counsel's
                conduct falls within a wide range of reasonable professional
                assistance; that is, the defendant must overcome the presumption
                that, under the circumstances, the challenged action "might be
                considered sound trial strategy."

 466 U.S. at 689.

        As to the second prong, the Supreme Court held: “The defendant must show that there is a

 reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding

 would have been different. A reasonable probability is a probability sufficient to overcome

 confidence in the outcome.” 466 U.S. at 694. See also Darden v. Wainwright, 477 U.S. 168, 184

 (1986), citing Strickland, supra.; Wong v. Money, 142 F.3d 313, 319 (6th Cir. 1998), citing

 Strickland, supra; Blackburn v. Foltz, 828 F.2d 1177, 1180 (6th Cir. 1987), quoting Strickland,

 466 U.S. at 687. “The likelihood of a different result must be substantial, not just conceivable.”

 Storey v. Vasbinder, 657 F.3d 372, 379 (6th Cir. 2011), quoting Harrington v. Richter, 562 U.S.

                                                 12
Case: 1:19-cv-00292-MWM-MRM Doc #: 21 Filed: 07/08/20 Page: 13 of 16 PAGEID #: 816




 86, 111-12 (2011).

                In assessing prejudice under Strickland, the question is not whether
                a court can be certain counsel's performance had no effect on the
                outcome or whether it is possible a reasonable doubt might have
                been established if counsel acted differently. See Wong v.
                Belmontes, 558 U.S. 15, 27, 130 S. Ct. 383, 175 L. Ed. 2d 328
                (2009) (per curiam); Strickland, 466 U.S., at 693, 104 S. Ct. 2052,
                80 L. Ed. 2d 674. Instead, Strickland asks whether it is “reasonably
                likely” the result would have been different. Id., at 696, 104 S. Ct.
                2052, 80 L. Ed. 2d 674. This does not require a showing that
                counsel's actions “more likely than not altered the outcome,” but the
                difference between Strickland's prejudice standard and a more-
                probable-than-not standard is slight and matters “only in the rarest
                case.” Id., at 693, 697, 104 S. Ct. 2052, 80 L. Ed. 2d 674. The
                likelihood of a different result must be substantial, not just
                conceivable. Id., at 693, 104 S. Ct. 2052, 80 L. Ed. 2d 674.

 Harrington v. Richter, 562 U.S. 86, 111-112 (2011).

        Crossty raised this claim as his fourth assignment of error on direct appeal and the Twelfth

 District decided it as follows:

                 [*P72] In his fourth assignment of error, appellant argues he
                received ineffective assistance of counsel. Specifically, appellant
                argues trial counsel was ineffective for not properly cross-
                examining Burress about statements Burress made to defense
                counsel during a pretrial interview held on June 29, 2016.

                 [*P73] At trial, before cross-examining Burress, defense counsel
                revealed that he took notes during the June 29, 2016 interview and
                purportedly had Burress sign the notes at the conclusion of the
                meeting. Defense counsel's notes indicated that Burress stated he
                had acted as a confidential informant for CCNU in exchange for
                assistance in gaining custody of his children and for leniency in his
                own criminal case, rather than out of a civic interest in stopping the
                flood of heroin to New Richmond. The notes also indicated
                appellant never sold drugs to Burress in Clermont County and that
                it was "Mike" Rivera who sold drugs to Burress in New Richmond
                on two occasions. Defense counsel argued the notes were admissible
                pursuant to Evid.R. 801(D) and could be used for impeachment
                purposes.

                 [*P74] The state, however, argued that the notes were inadmissible
                as defense counsel failed to disclose them as required by

                                                 13
Case: 1:19-cv-00292-MWM-MRM Doc #: 21 Filed: 07/08/20 Page: 14 of 16 PAGEID #: 817




             16(H) and the notes constituted hearsay. The state further argued
             that admission of the notes would require defense counsel to act as
             a witness in the case, as defense counsel would be called to testify
             as to the circumstances surrounding the making of the document.

              [*P75] The trial court did not make a ruling on the record as to the
             admissibility of the interview notes or defense counsel's ability to
             question Burress about the June 29, 2016 interview. Defense
             counsel did not seek to introduce the interview notes when cross-
             examining Burress. Instead, defense counsel proffered the notes at
             the close of trial. Appellant now contends that Burress' statement to
             defense counsel was relevant for impeachment purposes and was
             "significant * * * [in] suggesting that venue had not been established
             in the matter." Appellant therefore argues defense counsel was
             ineffective for not properly cross-examining Burress about his
             statements during the interview.

              [*P76] To prevail on an ineffective assistance of counsel claim, an
             appellant must establish that (1) his trial counsel's performance was
             deficient and (2) such deficiency prejudiced the defense to the point
             of depriving the appellant of a fair trial. Strickland v. Washington,
             466 U.S. 668, 687-688, 104 S.Ct. 2052, 80 L. Ed. 2d 674 (1984).
             Trial counsel's performance will not be deemed deficient unless it
             "fell below an objective standard of reasonableness." Id. at 688. To
             show prejudice, the appellant must prove there exists "a reasonable
             probability that, but for counsel's unprofessional errors, the result of
             the proceeding would have been different." Id. at 694. An appellant's
             failure to satisfy one prong of the Strickland test negates a court's
             need to consider the other. State v. Madrigal, 87 Ohio St.3d 378,
             389, 2000-Ohio-448, 721 N.E.2d 52 (2000).

              [*P77] "The scope of cross-examination falls within the ambit of
             trial strategy, and debatable trial tactics do not establish ineffective
             assistance of counsel." State v. Conway, 109 Ohio St.3d 412, 2006-
             Ohio-2815, ¶ 101, 848 N.E.2d 810. In evaluating trial counsel's
             performance, the reviewing court must indulge a strong presumption
             that counsel rendered adequate assistance and made all significant
             decisions in the exercise of reasonable professional judgment. State
             v. Hendrix, 12th Dist. Butler No. CA2012-05-109, 2012-Ohio-5610,
             ¶ 14.

              [*P78] The record reveals that even without admission of the
             interview notes, defense counsel was able to challenge Burress'
             credibility and recollection of events. Defense counsel got Burress
             to admit that he was not always an honest man, he had a prior felony
             conviction for use of a controlled substance, he had lied about

                                               14
Case: 1:19-cv-00292-MWM-MRM Doc #: 21 Filed: 07/08/20 Page: 15 of 16 PAGEID #: 818




                attending M.I.T., he had violated his probation, and he had assisted
                CCNU's investigation in hopes that he would be able to get into a
                drug treatment program in lieu of receiving a prison term for
                violating his probation. Although defense counsel did not reference
                his June 29, 2016 interview of Burress during his cross-examination,
                defense counsel did question Burress about whether he told
                "different versions" of events from his trial testimony about his
                interactions with the police and appellant. Burress admitted he had
                told different versions, although he maintained he only did so to
                protect himself. Defense counsel, therefore, successfully challenged
                Burress' credibility on cross-examination and defense counsel's
                performance did not fall below an objective standard of
                reasonableness. See, e.g., State v. Murphy, 12th Dist. Butler No.
                CA2009-05-128, 2009-Ohio-6745, ¶ 32-36.

                 [*P79] Further, contrary to appellant's arguments, he was not
                prejudiced by trial counsel's cross-examination of Burress. Though
                appellant believes additional questioning would have demonstrated
                that venue in Clermont County had not been established, the record
                reveals that defense counsel cross-examined Burress on this precise
                issue. For instance, counsel questioned Burress about where he
                resided, the location where the phone calls arranging the drug
                transactions originated, and whether appellant was present at
                Perkins' apartment in New Richmond for the drug transactions
                involved in counts one and two. As the trial court specifically found
                Burress' testimony regarding his presence in Clermont County when
                he exchanged phone calls with appellant to set up the drug
                transactions credible, and such evidence was sufficient to establish
                venue under Meridy, 2005-Ohio-241, we find that appellant cannot
                establish the prejudice prong of Strickland. Appellant's argument
                that defense counsel was ineffective is, therefore, without merit.
                Appellant's fourth assignment of error is overruled.


 State v. Crossty, 2017-Ohio-8267. Crossty has made no showing that this ruling is contrary to or

 an objectively unreasonable applications of Strickland v. Washington, 466 U.S. 668 (1984). The

 State’s objections to the interview notes are plainly meritorious: there is no doubt they constituted

 hearsay. Moreover, to have introduced them in evidence, defense counsel would have himself

 been required to become an authenticating witness and probably required to withdraw from the

 representation. It is certainly not deficient performance to find a different way to sue information



                                                  15
Case: 1:19-cv-00292-MWM-MRM Doc #: 21 Filed: 07/08/20 Page: 16 of 16 PAGEID #: 819




 an attorney has gathered into notes.

        Because the Twelfth District’s decision is not an unreasonable application of Strickland, it

 is entitled to deference under the AEDPA. Crossty’s Third Ground for Relief should therefore be

 dismissed.



 Conclusion



        Based on the foregoing analysis, the Magistrate Judge respectfully recommends the

 Petition herein be dismissed with prejudice. Because reasonable jurists would not disagree with

 this conclusion, it is also recommended that Petitioner be denied a certificate of appealability and

 that the Court certify to the Sixth Circuit that any appeal would be objectively frivolous and should

 not be permitted to proceed in forma pauperis.



  July 8, 2020.

                                                              s/ Michael R. Merz
                                                             United States Magistrate Judge




                             NOTICE REGARDING OBJECTIONS



 Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
 proposed findings and recommendations within fourteen days after being served with this Report
 and Recommendations. Because this document is being served by mail, three days are added under
 Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
 accompanied by a memorandum of law in support of the objections. A party may respond to
 another party’s objections within fourteen days after being served with a copy thereof. Failure to
 make objections in accordance with this procedure may forfeit rights on appeal.


                                                  16
